Citation Nr: 0936028	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  04-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether a statement received from the Veteran in February 
1999 was a notice of disagreement initiating an appeal of a 
November 1998 rating decision.  

2.  Entitlement to an effective date earlier than July 1, 
2000 for the grant of a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

Two hearings before the Board were cancelled by the Veteran.  
In October 2006, the Veteran requested that the Board proceed 
with the adjudication of this case without a hearing. 

In March 2007, the Board issued a decision in which it 
adjudicated the issue of entitlement to an earlier effective 
date for a TDIU.  The Veteran appealed that decision to the 
Court of Appeals for Veterans Claims (Court).  In June 2008, 
the Court granted a Joint Motion of the Veteran and the 
Secretary of Veterans Affairs (the Parties) to vacate the 
Board decision and remand the matter to the Board for 
compliance with the instructions in the Joint Motion.  

Several requests from the Veteran for copies of his claims 
file are of record.  In a letter sent to the Veteran in 
August 2007, the RO indicated that his request was being 
given appropriate attention.  In a statement received in 
November 2007, the Veteran again requested a copy of his 
claims file.  The Board cannot determine from the claims file 
if appropriate attention has been given to his request.  This 
matter is referred to the RO for appropriate action.  

The issue of the proper effective date for grant of a TDIU is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDING OF FACT

In February 1999, the RO received a written communication 
from the Veteran expressing disagreement with and an intent 
to contest the effective date and rating assigned in a 
November 1998 rating decision.  


CONCLUSION OF LAW

A written communication received from the Veteran in February 
1999 was a timely notice of disagreement with the November 
1998 rating decision which granted an evaluation less than 
total for the Veteran's service connected disabilities.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice of disagreement

The Board has jurisdiction to resolve questions as to its own 
jurisdiction.  See 38 U.S.C.A. § 7104; 38 C.F.R. §  20.101.  
The Board may address whether or not a notice of disagreement 
is adequate and timely, at any stage in the proceeding before 
it, regardless of whether the RO addressed the question.  See 
38 C.F.R. § 20.101(d); see also Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is a well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, and that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party 
at any stage in the proceedings, and, once apparent, must be 
adjudicated).  

38 C.F.R. § 20.101(d) provides that when the Board raises a 
potential jurisdictional defect on its own initiative, the 
Board must provide certain notice to the parties and their 
representatives.  In this case, the Parties raised the issue 
of whether a February 1999 statement from the Veteran was a 
notice of disagreement with the November 1998 rating 
decision.  Joint Motion at 4 (stating "In February 1999, 
Appellant appeared to file a Notice of Disagreement (NOD) 
[citation omitted] that the regional office (RO) later 
addressed as a claim for an increased rating.").  For this 
reason, the Board is not required to provide the notice 
listed in 38 C.F.R. § 20.101(d).  

Furthermore, the Board interprets the meaning of a the term 
"jurisdictional defect" in 38 C.F.R. § 20.101(d) to be 
applicable to a situation where the Board would not have 
jurisdiction to make a decision on the issue and hence would 
be required to dismiss the appeal due to lack of 
jurisdiction, thus depriving the appellant of what had been 
determined by the agency of original jurisdiction as a valid 
appeal to the Board.  

In this case, the Board decides that its jurisdiction over 
the date assigned for a TDIU extends further back in time 
than the RO had previously determined.  This determination is 
therefore wholly favorable to the Veteran and there is no 
reason to provide notice that the Board is going to consider 
its jurisdiction.  

Under 38 U.S.C.A. § 7105(a), a notice of disagreement 
initiates an appeal to the Board and that appeal is 
completed, or perfected, by a substantive appeal after a 
statement of the case (SOC) is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO; the veteran must timely express 
disagreement with the decision; VA must respond by issuing a 
statement of the case that explains the basis for the 
decision to the veteran; and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his or her argument in a 
timely-filed substantive appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.203.  

In June 1997 the RO received a claim from the Veteran for 
service connection for disabilities of both knees.  In a 
September 1997 rating decision, the RO determined that a 
claim for service connection for disabilities of the 
Veteran's knees had previously been denied and that new and 
material evidence had not been submitted to reopen the claim.  
The Veteran appealed that decision and the RO granted service 
connection for disabilities of both knees in a November 1998 
rating decision.  

The RO mailed a letter to the Veteran on December 14, 1998 
informing him of the November 1998 decision and of his 
appellate rights.  In that letter, the RO stated "If You 
Think We're Wrong  If you think our decision is wrong you 
should write and tell us why."  

On February 23, 1999, the RO received that December 12, 1998 
letter with the following handwritten (and signed by the 
Veteran) next to the preprinted "If You Think We're Wrong":  

Yes, & I want an appeal!.  Yes you wrong 
on % of disability & when it started!  I 
have been totally disabled since getting 
out of marines in 1958.  The records and 
Fr.s statements show & prove it.  100 % 
since 1958.

Included with this letter was a letter in which "A.G.", 
M.D. stated that it was his impression that the Veteran was 
100 percent disabled from multiple orthopedic problems.  Also 
included in this submission was a VA FORM 21-8940 VETERANS 
APPLICATION FOR INCREASED COMPENSATION BASED ON 
UNEMPLOYABILITY.  The only document that is date stamped is 
the first page.  The other three pages are creased in a 
manner that indicates they were folded with the first page.  
Hence, the most reasonable finding is that these documents 
were all received in February 1999.  

A notice of disagreement is defined by VA regulations as a 
written expression of disagreement with the decision and a 
desire to contest the result.  38 C.F.R. § 20.201.  This 
document received by VA on February 23, 1999 is a Notice of 
Disagreement with the November 1998 RO decision.  This 
document initiated an appeal as to the rating assigned for 
the Veteran's service connected disabilities and the 
effective date of the award.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the 
Court held as follows:  

[W]e hold that a request for a TDIU, 
whether expressly raised by a veteran or 
reasonably raised by the record, is not a 
separate claim for benefits, but rather 
involves an attempt to obtain an 
appropriate rating for a disability or 
disabilities, either as part of the 
initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU 
is based has already been found to be 
service connected, as part of a claim for 
increased compensation.  

The Court also stated that "when entitlement to TDIU is 
raised during the adjudicatory process of the underlying 
disability or during the administrative appeal of the initial 
rating assigned for that disability, it is part of the claim 
for benefits for the underlying disability."  Id. at 454.  

The recent decision Rice, decided by the Court after the 
Board's March 2007 decision, impacts the Board's 
determination in this case at this time. 

Because the February 23, 1999 filing initiated an appeal of 
the November 1998 decision and the Veteran raised the issue 
of a higher rating based on individual unemployability during 
the appeal of that decision, whether such rating was 
warranted was "part and parcel of the initial rating for 
that disability."  Id. at 454-55.  In other words, this 
appeal involves only one claim, the claim filed in June 1997.  

In a March 2003 rating decision, the RO granted a 100 percent 
disability rating based on individual unemployability.  This 
satisfied the appeal of the November 1998 decision as far as 
the disagreement with the percentage assigned in the November 
1998 rating.  In this regard, the Board notes that the 
disabilities of the Veteran's knees are the only disabilities 
which are service connected.  Hence, the grant of a 100 
percent rating, on whatever basis, was a grant based on these 
disabilities, and moreover, was the benefit that the Veteran 
sought, as expressed in his Notice of Disagreement.  This 
grant did not satisfy the appeal as to the effective date of 
the grant of benefits.  

In January 2004, the RO issued a Statement of the Case 
addressing the effective date issue.  In February 2004, the 
RO received a three page handwritten letter from the Veteran.  
The Board finds this document to satisfy the requirements of 
a timely substantive appeal.  38 C.F.R. §§ 20.202, 20.302.  

In conclusion, the written communication received on February 
23, 2002 initiated an appeal of the November 1998 rating 
decision and placed the issue of the effective date of a 
grant of benefits on appeal to the Board.  Whether a TDIU is 
warranted earlier than the date assigned by the RO ultimately 
is linked to a date of claim of June 5, 1997, the date that 
the RO received the claim for service connection for knee 
disabilities.  

Finally, regarding the duties to notify and assist, in the 
event that any defect in notice or assistance is found, the 
Board emphasizes that, given the favorable disposition of the 
appeal as to this issue, such defect does not result in any 
prejudice to the veteran.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008); Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

ORDER

A written communication received from the Veteran in February 
1999 initiated an appeal of the November 1998 rating 
decision.  


REMAND

Although the Parties did not mention Social Security 
Administration disability records or VA vocational 
rehabilitation in the Joint Motion, the Veteran's 
representative argued in the December 2007 Brief to the Court 
that VA had not fulfilled its duty to assist under 
38 U.S.C.A. § 5103A because it had failed to make efforts to 
obtain relevant evidence in the form of SSA disability 
benefits records and VA vocational rehabilitation records.  

In this regard, the record presents conflicting evidence as 
to whether the Veteran has ever filed a claim for SSA 
disability benefits.  In an undated VA Form 21-8940, he 
checked a "YES" selection box as to whether he received or 
expected to receive disability retirement benefits.  He also 
wrote "Social Security" next to that selection box.  From 
other documents with similar creases it appears that this was 
received by VA in April 1999.  In an undated 6 page letter on 
yellow tablet paper, the Veteran stated as follows:  "The 
Social Security found me totally disable several years ago & 
I draw a small check for years."  

Yet, in a June 2002 VA Form 8940, the Veteran indicated that 
he did not receive or expect to receive disability retirement 
benefits.  

The Board can determine little given this contradiction.  In 
this regard, it is unclear if the Veteran is speaking 
directly with his representative or that the Veteran's 
representative is clear as to whether or not there are, in 
fact, additional records from SSA available that the VA does 
not have (or did not give to SSA). 

Since the Veteran has on two occasions indicated that he 
receives SSA disability benefits, the Board will remand this 
case so that VA can assist the Veteran in fully developing 
the record by requesting SSA disability records.  38 U.S.C.A. 
§ 5103A..  

Similarly, in a letter dated in January 2002, the VA 
Vocational Rehabilitation office in Shreveport, La. sent to 
the RO in Shreveport a letter stating that the Veteran had 
applied for Chapter 31 Vocational Rehabilitation Services.  
On remand, the RO/AMC should make efforts to obtain any VA 
vocational rehabilitation records or files and associate such 
with the claims file.  

Of note, 38 U.S.C.A. § 5103A requires VA to continue to make 
efforts to obtain records from Federal agencies or 
departments until such time as it is determined that the 
records do not exist or that further efforts would be futile.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to any 
claim by the Veteran for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications; and associate the records 
with the claims file.  If no records are 
available, obtain a negative reply and 
associate that reply with the claims file.

2.  Obtain the Veteran's VA vocational 
rehabilitation records or file and 
associate the records or file with the 
claims file.  If no records or file are 
available, obtain a negative reply and 
associate that reply with the claims file.  

3. After completing the above and any 
other indicated development, readjudicate 
the issue remaining on appeal.  If the 
benefit sought by the Veteran is not 
granted in full, provide a supplemental 
statement of the case to the Veteran and 
his representative and allow an 
appropriate period of time to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


